Citation Nr: 0905229	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  04-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO) which, in part, granted service 
connection for bilateral hearing loss; a noncompensable (zero 
percent) disability rating was assigned, effective November 
13, 2000.  

This case was remanded by the Board in July 2006 and in May 
2008 for additional evidentiary and procedural development.  
In September 2008, the VA Appeals Management Resource Center 
(AMC) issued a supplemental statement of the case (SSOC) 
which continued to deny the Veteran's claim.  The Veteran's 
VA claims folder has been returned to the Board for further 
appellate proceedings.

Issues not on appeal

In May 2008, the Board denied the Veteran's claims of 
entitlement to service connection for benign prostatic 
hypertrophy and for peptic ulcer disease.  
The Board's decision is final.  See 38 C.F.R. § 20.1100 
(2008).  Those issues will be discussed no further herein. 


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's bilateral hearing loss is currently manifested 
by no more than level V hearing impairment in the right ear 
and level I hearing impairment in the left ear.

2.  The evidence does not show that the Veteran's service-
connected hearing loss is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 
(2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a compensable disability rating for his 
service-connected bilateral hearing loss.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall consideration

As was alluded to in the Introduction, the Board remanded 
this case in July 2006 and May 2008.  In essence, the Board 
instructed the agency of original jurisdiction (AOJ) to 
provide additional notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The AOJ was then to 
readjudicate the claim, to include extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b) (2008).  

In August 2006 and July 2008, the AMC sent the Veteran VCAA 
letters complying with the Board's remand instructions.  The 
AMC subsequently readjudicated the claim in the September 
2008 SSOC.

Thus, the Board's remand instructions have now been complied.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].
The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in a letter dated March 
13, 2001, as well as additional letters from the AMC dated 
August 7, 2006 and July 11, 2008 which were issued subsequent 
to the Board's remand.  Specifically, the Veteran was advised 
in the letters that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  The Veteran was specifically 
advised in the March 2001 letter that records from the 
Huntington, West Virginia VA Medical Center (VAMC) had been 
associated with the claims folder.  

The Veteran was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records that the he identified.  Included with all three 
letters were copies of VA Form 21- 4142, Authorization and 
Consent to Release Information, and the August 2006 letter 
specifically asked that the Veteran complete this release so 
that VA could obtain these records on his behalf.  
The VCAA letters also informed the Veteran that for records 
he wished for VA to obtain on his behalf he must provide 
enough information about the records so that VA can request 
them from the person or agency that has them.  

Additionally, the August 2006 letter specifically advised the 
Veteran that in order to be assigned an increased disability 
rating the evidence must show "that your service-connected 
disability has gotten worse".  See the August 7, 2006 letter 
at page 7; see also the July 11, 2008 letter at page 5.  

In the August 2006 and July 2008 letters, the Veteran was 
specifically notified to describe or submit any additional 
evidence which he thought would support his claim.  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  See the August 7, 2006 letter at 
page 3; see also the July 11, 2008 letter at page 2.  These 
requests comply with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, elements (1), (2) and (3) are not at issue.  
Pursuant to the Board's remand instructions, the Veteran 
received notice as to elements (4) and (5), degree of 
disability and effective date, in the above-referenced August 
2006 and July 2008 letters. 
The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Veteran received notice in compliance with the Vazquez-
Flores decision, to include notice of the provisions of 
Diagnostic Code 6100, in the above-referenced July 2008 
letter.  In any event, the Board notes that with respect to 
appeals of initially assigned disability ratings such as the 
instant case, the additional notice requirements recently set 
forth in Vazquez-Flores do not apply.  Specifically, once 
service connection has been granted, VA's VCAA notice 
obligations are fully satisfied and any defect in the notice 
is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the March 2001, 
August 2006 and July 2008 VCAA letters, and his claim was 
readjudicated in the September 2008 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the Veteran in proceeding to 
consider his claim on the merits.  The Veteran has pointed to 
no prejudice resulting from the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  In particular, the RO has obtained 
the Veteran's service medical treatment records, Social 
Security Administration (SSA) records, reports of VA and 
private outpatient treatment, as well as reports of VA fee-
basis audiological examinations of the Veteran in April 2001 
and December 2006.  There is no indication that there exists 
any relevant unobtained evidence. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has declined the option of a personal 
hearing.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Evaluating hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  
See 38 C.F.R. § 4.85 (2008).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the Veteran's initial claim for service 
connection for bilateral hearing loss was received in 
December 2000, after the amended regulations became 
effective.  Thus, the Veteran's claim will be evaluated in 
accordance with the amended regulations only.  See VAOPGCPREC 
3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Analysis

The Veteran seeks a compensable disability rating for his 
service-connected bilateral hearing loss.

Schedular rating

As indicated above, the resolution of this issue involves 
determining the level of acuity in each ear.

There are private audiograms of record from C.J.H., M.D., 
dated in April 2000 and R.M., Au.D., dated in August 2006.  
However, these reports are not in an appropriate format and 
therefore cannot be utilized to evaluate the Veteran's 
hearing loss.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) [the Board may not interpret graphical representations 
of audiometric data].  

On VA fee-basis audiological evaluation in April 2001, 
puretone thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	15	15	20	25	45	26.25
Right (dB)	15	10	45	65	75	48.75

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 96 percent in the left ear.

On VA fee-basis audiological evaluation in December 2006, 
puretone thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	20	15	20	30	45	27.5
Right (dB)	15	10	50	70	70	50

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 96 percent in the left ear.

Review of the results of the VA audiology examinations shows 
that application of the levels of hearing impairment in each 
ear to Table VII at 38 C.F.R. § 4.85 warrants a 
noncompensable disability rating.  That is, the combination 
of level V in the right ear (the Veteran's more severe right 
ear average from the December 2006 VA fee-basis audiological 
examination) with level I in the left ear (the Veteran's more 
severe left ear average, also from the December 2006 VA fee-
basis audiological examination) results in a noncompensable 
disability rating.  The April 2001 audiology examination 
resulted in Level III in the right ear and Level I in the 
left ear, which also results in a noncompensable disability 
rating.

The Board also notes that these test results do not allow for 
consideration of exceptional patterns of hearing impairment 
under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds 
of 55 or greater for all four Hertz frequencies, or 30 or 
less at the 1000 Hertz frequency and 70 or greater at the 
2000 Hertz frequency].  In this case, the right ear shows 
thresholds of 55 or greater in two of the four Hertz 
frequencies and the left ear shows thresholds of 55 or 
greater in none of the four Hertz frequencies.  38 C.F.R. 
§ 4.86(a) thus is not applicable.  In addition, there is no 
evidence of 30 or less at the 1000 Hertz frequency or 70 or 
greater at the 2000 Hertz frequency in either ear, so (b) is 
also inapplicable.

The VA examination reports of record document that the 
Veteran has diminished hearing.  This is not in dispute -- 
service connection is assigned only where hearing loss 
exists.  See 38 C.F.R. § 3.385 (2008).  In this regard, the 
Board acknowledges R.M.'s statement in an August 2006 letter 
that, according to the AMA's Guide to the Evaluation of 
Permanent Impairments, the Veteran demonstrated "a 6.6% 
binaural impairment of hearing, which equates to a 2% 
impairment of the whole person."  The Board emphasizes, as 
discussed in the law and regulations section above, the 
question which must be answered by the Board is whether the 
schedular criteria have been met.  The schedular criteria are 
specific, and as explained above the Veteran's hearing loss 
is not of sufficient severity to warrant a compensable 
rating.  See Lendenmann, 3 Vet. App. at 349.  Therefore, the 
Veteran's level of disability pursuant to AMA guidelines is 
irrelevant.

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
hearing loss has not changed appreciably since the Veteran 
filed his claim.  There appear to have been no medical 
findings and no other evidence which would allow for the 
assignment of a compensable disability rating at any time 
during the period of time here under consideration.  

Based on the record, the Board finds that a noncompensable 
disability rating was properly assigned for the entire period 
from the date of service connection, November 13, 2000.  
Staged ratings are not appropriate.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  The Veteran's representative has 
argued for assignment of an extraschedular rating and this 
matter was considered by the AMC in the September 2008 SSOC, 
accordingly, the Board will consider it as well.  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

Even accepting for the sake of argument the Veteran's 
contention that his symptoms, such as being unable to hear on 
the phone and while driving and having to speak loudly, 
constitute an exceptional disability picture and that the 
schedular evaluation is somehow inadequate, the Board notes 
that referral for extraschedular remains unwarranted as the 
third Thun criterion is not met.  Specifically, there is no 
showing of marked interference with employment or frequent 
periods of hospitalization.  

With respect to hospitalization, there has been none.  
Turning to marked interference in employment, there is no 
indication that there has been any marked interference in the 
Veteran's employment due to service-connected bilateral 
hearing loss.  The Veteran indicated during a November 2006 
VA examination for unrelated medical disability that he was 
employed as a coal miner until his retirement due to a back 
injury in 1993.  It does not appear that the Veteran's 
unemployment is due to his service-connected hearing loss, as 
there is no indication from the VA fee-basis examinations and 
other reports of record that that his hearing loss is so 
severe that it would markedly interfere with his 
employability.  Instead, the medical evidence indicates that 
the Veteran's non service-connected back disability is 
responsible for his unemployability, and he has indicated as 
much to the November 2006 VA examiner.

There is also no competent medical evidence of an exceptional 
or unusual clinical presentation with regards to the 
Veteran's hearing loss.  

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
Veteran's claim of entitlement to a compensable disability 
rating for his service-connected bilateral hearing loss.  
Despite arguments by the Veteran and his representative, the 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


